                                                           Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 1 of 33 Page ID #:2144


                                                                Harland W. Braun, Esq. [CASBN 41842]
                                                              1 BRAUN & BRAUN LLP
                                                              2 10880 Wilshire Boulevard, Suite 1020
                                                                Los Angeles, California 90024
                                                              3 Telephone: (310) 277-4777
                                                                Facsimile: (310) 507-0232
                                                              4 Email: harland@braunlaw.com
                                                              5 Attorney for Defendant
                                                                GUAN LEI
                                                              6
                                                              7
                                                                                             UNITED STATES DISTRICT COURT
                                                              8
                                                                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                              9
                                                             10 UNITED STATES OF AMERICA,                         No. CR 20-127(B) - MWF
                                                             11                 Plaintiff,                        SUPPLEMENTAL ARGUMENT
                                                                                                                  RE RELEASE OF DEFENDANT
                                                             12                      v.                           GUAN LEI
                    10880 WILSHIRE BOULEVARD, SUITE 1020




                                                             13 GUAN LEI,
                        LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                             14                 Defendant.
                                                             15
                                                             16
                                                             17
                                                             18                                       INTRODUCTION
                                                             19           Prior to determining whether it would accept defense attorney Bin Li’s offer to
                                                             20 pledge his house worth $550,000 as a bond guaranteeing Defendant Guan Lei’s
                                                             21 appearance at trial, the Court inquired how a felony conviction would affect Mr. Guan’s
                                                             22 ability to travel and affect his reputation in the Chinese community in the United States,
                                                             23 and China once he returns home. Guan Lei has broadened the inquiry to also include a
                                                             24 discussion of how a felony arrest warrant would affect his ability to travel and his
                                                             25 reputation.
                                                             26           The government disputed Mr. Guan’s claim that recent discovery damaged its claim
                                                             27 that he is a member of the Chinese military. Because the strength of the government’s
                                                             28

                                                                  Lei.7
                                                                           SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 2 of 33 Page ID #:2145



                                                          1 claim is a factor to be considered in a detention motion, Guan Lei has included a
                                                          2 discussion of the government’s original claims as well as the new government discovery.
                                                          3
                                                          4                      THE EFFECT OF THE FELONY CONVICTION
                                                          5                                   IN THE UNITED STATES
                                                          6           If Defendant is convicted, he would serve his sentence in the United States and be
                                                          7 deported to China afterwards, barred from returning to this country on the basis of visa
                                                          8 fraud. Immigration and Nationality Act, § 212 (a) (6) (C) (i) . The United States is the
                                                          9 center of computer technology, barred from entering the US, Guan would be deprived
                                                         10 from numerous opportunities for his personal life and computer career.
                                                         11
                                                         12                      THE EFFECT OF THE FELONY CONVICTION
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13                         ON GUAN LEI’S REPUTATION IN CHINA
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14           One millions lawyers file 40 million lawsuits each year in the United States,1 but
                                                         15 China’s 500,000 attorneys, serving 1.4 billion people, filed only 5.22 million lawsuits in
                                                         16 2015 .2 For five millennia, China has been ruled by Taoism and Confucian philosophy, not
                                                         17 lawsuits and litigation.
                                                         18           Chinese culture treasures harmony, peace and morality and resorting to litigation
                                                         19 over mediation as a kind of negative energy. Confucius said in his Analects (Lun Yu)
                                                         20 [similar to the New Testament of the Bible]: 12.13 Son: “Listen to the proceedings, and so
                                                         21 do I. Must also make no litigation! "3 What it means is that the way Confucius resolved
                                                         22 disputes is through moral preaching, resolving conflicts before they spiraled into lawsuits.
                                                         23 Throughout Chinese history, the disharmony litigation brings – both civil and criminal -- is
                                                         24
                                                         25           1
                                                                        http://ogdenpage.com
                                                                      2
                                                         26             https://www.sohu.com/a/304503981_656728
                                                                      3
                                                                        https://lunyu.5000yan.com/12-13.html
                                                         27
                                                                                                            2.
                                                         28
                                                              Lei.7

                                                                          SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 3 of 33 Page ID #:2146



                                                          1 something that Chinese society tries to avoid. Utopia and harmonious society was the
                                                          2 highest destination of the Chinese society.
                                                          3           In Zhou Yi Scripture Six Image revered by Chinese stated: “以讼受服，亦不足敬
                                                          4 也。”4， which means that if one gained wealth and ranks by litigation, he has nothing to
                                                          5 be respected [for].” This again shows that Chinese society values order, harmony, peace,
                                                          6 Ying Yang balance, and no disputes, fighting, and litigation.
                                                          7           “For centuries China has relied on a series of informal mechanisms to maintain
                                                          8 social order. Informal controls are distinguished from formal mechanisms that are based on
                                                          9 law enforced by the government. The former are carried out by unofficial controlling
                                                         10 groups, such as the family and community, to impose moral rules on transgressors. Such
                                                         11 informal control originates from Confucian thought that encourages moral regulation to
                                                         12 induce shame in offenders in order to lead to reform.”5
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13           To make it happen, Chinese society has become a closely knitted communities, with
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14 the basic element to be the Chinese family. The family includes the micro-family and the
                                                         15 macro-family with relatives. Four to five generations living under one roof in harmony is
                                                         16 revered by the community and is considered the best virtue of the macro-family. Each
                                                         17 such macro-family, a community, there were the heads responsible for resolving disputes
                                                         18 among the family or the community. Each citizen in China has a registration book
                                                         19 (“Hukou”). Such Hukou is registered in the local community such as village, or street
                                                         20 block in the City. Each of the members’ activities are viewed and judged by the peers in
                                                         21 the communal groups of various sizes.
                                                         22           The Chinese proverbs say “Reconciliation generates wealth.” and “One step back,
                                                         23 the sky is the limit.” These all demonstrated the perception of Chinese towards dispute
                                                         24
                                                                      4
                                                         25         https://pinshiwen.com/iwen/zhouyi/2020011861052.html
                                                                      5
                                                                    Wing Hong Chui & Kevin Kwok-Yin Cheng, The Mark of an Ex-Prisoner:
                                                         26 Perceived discrimination and Self-Stigma of Young Men after Prison in Hong Kong, 34
                                                            Deviant Behav. 671, 675 (2013).
                                                         27
                                                                                                      3.
                                                         28
                                                              Lei.7

                                                                          SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 4 of 33 Page ID #:2147



                                                          1 and litigation. Most of the Chinese believe in Fengshui. In Fengshui, it is bad luck to
                                                          2 initiate litigation or to be involved in litigation. To be accused of criminal activity and
                                                          3 tried in a criminal court is even worse. These community leaders, neighbors, relatives,
                                                          4 and neighbors use these means to achieve their goals of keeping peace and unity in their
                                                          5 community.
                                                          6
                                                          7           1. Chinese legal system more closely resembles the mediation and arbitration
                                                          8              system than judicial courts in the Western judicial tradition.
                                                          9           It was not until the last four decades, after China opened up its doors to western
                                                         10 business and culture, that formal litigation started to increase. But even after 4 decades of
                                                         11 transformation, the Chinese legal systems are still very much like the mediation and
                                                         12 arbitration systems in the United States. The judicial officers’ role is roughly 70%
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13 mediation, 20% arbitration and 10% litigation. Most of the litigation proceedings are
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14 mainly the judges’ efforts to bring the parties together to compromise.
                                                         15
                                                         16           2. China is a collectivistic culture which places a high value on how others
                                                         17              regard one’s actions, which results in discrimination, self-stigma, and
                                                         18              shame among the ex-felons.
                                                         19           Chinese culture is a collectivistic culture which gives priority to the family, group,
                                                         20 community and society versus self, and individual. The fact that we put the family name
                                                         21 first instead of a first name is a good example. As a result, naturally, all the individuals in
                                                         22 the collective care more about how other people in the collective view them. While these
                                                         23 are extreme cases, many stars, and celebrities have committed suicide due to the rumors
                                                         24 spreading in their collective.
                                                         25           Due to the Chinese culture and moral standard, having been convicted as a felon in
                                                         26 China leads to a grave public stigma for all in his or her community to see, not unlike a
                                                         27
                                                                                                             4.
                                                         28
                                                              Lei.7

                                                                       SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 5 of 33 Page ID #:2148



                                                          1 person bearing Nathaniel Hawthorne’s infamous Scarlet Letter. In the labor market,
                                                          2 “while employers would not reject applications from ex-offenders outright, there was a
                                                          3 sense among the participants that they were the victims of unfair prejudice.” 6 (Study of
                                                          4 ex-prisoners in Hong King, a highly westernized city. In less Western locales, the
                                                          5 prejudice would be worse).
                                                          6           In the communal culture of China, there is a low tolerance for delinquent behavior,
                                                          7 let alone crime. As a result of such culture, the ex-inmates, criminals are forced into public
                                                          8 and self-stigma by invisible yet weighty social pressures. The public stigma encourages
                                                          9 rumors and shunning from all of the individual’s communal groups, while the self-stigma
                                                         10 will translate into shame, embarrassment and low self-esteem.7 Because of the fear of
                                                         11 being deserted by the Chinese communal group, citizens will practice self-discipline and
                                                         12 expect others to do so as well and have little sympathy for those who do not.
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13           The United States has a reputation in China as a country ruled by law, and if Lei is
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14 labeled as a felon who fled the United States to avoid prosecution, his life will be stained
                                                         15 by the Chinese equivalent of the Scarlet Letter.     Zhihui Yang, Lei Guan’s fiance returned
                                                         16 to China. She told Defendant that rumors and prejudices are spreading among her
                                                         17 colleagues in the University. She was not even a charged suspect, merely a material
                                                         18 witness in this case. Should Guan flee and there is a conviction, his reputation among his
                                                         19 advisors, colleagues, relatives and friends is totally destroyed.
                                                         20           The Court is asked to consider this matter from the Chinese communal culture
                                                         21 standpoint, whether he is a flight risk – he is not charged with espionage, he has served
                                                         22 more than eight months confinement without wavering from his innocence, refusing any
                                                         23 government offers that would stain his reputation here or in China
                                                         24 //
                                                         25
                                                                      6
                                                         26               Ibid. p. 677.
                                                                      7
                                                                          Ibid. p. 678.
                                                         27
                                                                                                            5.
                                                         28
                                                              Lei.7

                                                                          SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 6 of 33 Page ID #:2149



                                                          1                                        ABILITY TO TRAVEL
                                                          2            Guan Lei is earning his PhD in the computer science and his fiancee is also a Ph.D
                                                          3 candidate in the same field. The worldwide nature of the computer technology and industry
                                                          4 would require any computer scientist to be able to travel to many parts of the world. Guan
                                                          5 Lei’s inability to freely travel would logically interfere with his position in the computer
                                                          6 industry, as well as the possibility of career advancement. Although the fact of a felony
                                                          7 conviction would interfere with his ability to travel to many countries, the existence of an
                                                          8 arrest warrant would be a much more serious threat to his travel.
                                                          9            If Guan Lei failed to show up for trial or failed to show up for his sentencing after
                                                         10 trial, this Court would issue a warrant for his arrest. That warrant would be recognized
                                                         11 internationally and would be servable by any country with an extradition treaty with the
                                                         12 United States. The United States has extradition treaties with 108 countries, most of which
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13 are in developed countries likely to be involved in the computer technology.
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14            It appears from the internet that at least Canada, New Zealand, Australia would
                                                         15 prohibit Guan Lei’s travel should he be convicted of a felony. Obviously, every country
                                                         16 which has an extradition treaty with the United States would also be in a position to avoid
                                                         17 expensive in-custody extradition proceedings by simply denying Guan Lei a visa.
                                                         18
                                                         19           GUAN LEI IS NOT NOW AND NEVER HAS BEEN A MEMBER OF THE
                                                         20                                PEOPLE’S LIBERATION ARMY
                                                         21            Guan Lei has been charged with visa fraud for denying he was a member of the
                                                         22 Chinese Military. Guan Lei is not or ever was a member of the People's Liberation Army
                                                         23 (“PLA”). Guan Lei attended the National University of Defense Technology which has
                                                         24 both civilian and military students. Additional facts and analysis have been presented to
                                                         25 the Court in prior motions, those facts and analyses are offered again, supplemented with
                                                         26 the following:
                                                         27
                                                                                                              6.
                                                         28
                                                              Lei.7

                                                                        SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 7 of 33 Page ID #:2150



                                                          1           The government’s original detention argument stated that Guan Lei is a PLA officer
                                                          2 or cadre based on a statement from FBI agent Hurt that his expert in Australia, Alex Joske,
                                                          3 determined that “0317” in Guan’s student serial number was designated to PLA members
                                                          4 or cadre, both of which are uniformed Chinese military personnel. See Exhibit A. Based
                                                          5 on this claim, Guan Lei was indicted and detained.
                                                          6           In opposing Guan’s request to modify the Detention Order, the Government stated
                                                          7 that Joske identified a four-digit sequence in Guan Lei’s identification code which meant
                                                          8 he was a uniformed Chinese military. See Exhibit B.
                                                          9           The trial date was originally in November of 2020. Finally, on March 30, 2021, the
                                                         10 Government prosecutors interviewed their Australian expert, Alex Joske, a highly qualified
                                                         11 Mandarin-speaking expert on China. Joske told the prosecutors he was unable to
                                                         12 determine whether the four-digit sequence present in the Chinese Scholarship
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13 Council Code identified the person as a member of the People's Liberation Army.
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14 According to Joske, half the people from the National University of Defense Technology
                                                         15 were determined to be members of the military but he was unable to state whether Guan
                                                         16 Lei was a military or civilian student. See Exhibit C. The curriculum vitae (“CV”) of Alex
                                                         17 Joske is attached to Exhibit C.
                                                         18           The Government then interviewed Glen Tefort another expert on China. Mr. Tefort,
                                                         19 who has done extensive research on Chinese matters, stated that he would be unable to
                                                         20 determine whether Guan Lei was serving in the People's Liberation Army and added that
                                                         21 there was some information that Guan Lei may not be in the military. According to Telfort,
                                                         22 Guan’s educational track was more consistent with a civilian student. See Exhibit D.
                                                         23           Possibly sensing the anti-Chinese bias of the prosecution, Tefort stated that he
                                                         24 wondered in light of his current research whether this was an appropriate case to vindicate
                                                         25 the Government’s concerns. Telfort mentioned the phrase, “Researching while Asian,”
                                                         26 which he understood to be analogous to the phrase, “Driving while black.”
                                                         27
                                                                                                            7.
                                                         28
                                                              Lei.7

                                                                       SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 8 of 33 Page ID #:2151



                                                          1           Having established through Chinese experts, Joske and Tefort, that Guan Lei was
                                                          2 probably a civilian student at the National University of Defense Technology, the
                                                          3 Government interviewed U.S. Army Lieutenant Col. Isaac Faber. See Exhibit E.
                                                          4           Apparently, the government decided not to question Faber about whether or not
                                                          5 Guan was in the Chinese military, but Faber opined, “There was nothing inherently
                                                          6 military in Guan Lei’s research.”
                                                          7
                                                          8                                          CONCLUSION
                                                          9           The United States claims that it follows the rule of law, whereas the People’s
                                                         10 Republic of China has ancient authoritarian system ruled by a Mandarin class and now by
                                                         11 the Community Party. History will decide which is the better system, whether the United
                                                         12 States and the West can compete with 1.4 billion people with a 5,000-year-old civilization
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13 is an open question.
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14           But the United States will definitely lose if we abandon a distinctive feature of our
                                                         15 system which is a reverence for the rule of law. Accordingly, the Court should release
                                                         16 Guan Lei for the following reasons:
                                                         17                  1. He is not spy and has no access to classified information, is not charged
                                                         18                     with espionage and the government has never, even now, made it clear
                                                         19                     why he is haled before this Court other than as being “Asian while
                                                         20                     studying.”
                                                         21                  2. There is trivial evidence – meaning none -- that he is a member of the
                                                         22                     Chinese military.
                                                         23                  3. Guan Lei is a victim of a last-minute executive order from the last
                                                         24                     president.
                                                         25                  4. Guan Lei was not asked whether his fiancée had any additional storage at
                                                         26                     their shared apartment.
                                                         27
                                                                                                             8.
                                                         28
                                                              Lei.7

                                                                       SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
                                                       Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 9 of 33 Page ID #:2152



                                                          1                 5. Guan Lei followed accepted practice in destroying the memory of a hard
                                                          2                    drive which was to be destroyed.
                                                          3                 6. There is no proof that the destroyed hard drive had any relevance to the
                                                          4                    FBI investigation.
                                                          5                 7. Guan Lei has already served almost 9 months in custody.
                                                          6                 8. Attorney Bin Li has offered his home worth $550,000 to assure Guan
                                                          7                    appearance.
                                                          8                 9. The government would not suffer harm if Guan Lei absconded; if the
                                                          9                    government maintains this is not so, the government has offered nothing
                                                         10                    to show what kind or how serious this might be.
                                                         11                 10. A case based on a false statement between a Mandarin speaker and an
                                                         12                    agent who spoke no Mandarin is inherently suspect.
                10880 WILSHIRE BOULEVARD, SUITE 1020




                                                         13                 11. Denying Guan Lei bail will make the Court appear to have the anti-
                    LOS ANGELES, CALIFORNIA 90024
BRAUN & BRAUN LLP




                                                         14                    Chinese bias inherent in the history of California and the widespread
                                                         15                    physical attacks on our citizens of Asian descent.
                                                         16                 12. Guan accepts the harshest house arrest conditions imposed on him such
                                                         17                    as GPS surveillance on him, not leave the house except one hour exercise
                                                         18                    in the yard per day.
                                                         19
                                                         20           Balancing all theses factors, the Court should release Guan Lei on the terms
                                                         21 suggested by co-counsel, Bin Li.
                                                         22
                                                              Dated: April 13, 2021                    Respectfully submitted,
                                                         23
                                                                                                       BRAUN & BRAUN LLP
                                                         24
                                                                                                       By:      /s/                              _____
                                                         25                                                     Harland W. Braun
                                                                                                                Attorneys for Defendant
                                                         26
                                                         27
                                                                                                           9.
                                                         28
                                                              Lei.7

                                                                       SUPPLEMENTAL ARGUMENT RE RELEASE OF DEFENDANT GUAN LEI
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 10 of 33 Page ID #:2153
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 11 of 33 Page ID #:2154
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 12 of 33 Page ID #:2155
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 13 of 33 Page ID #:2156
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 14 of 33 Page ID #:2157
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 15 of 33 Page ID #:2158
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 16 of 33 Page ID #:2159
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 17 of 33 Page ID #:2160
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 18 of 33 Page ID #:2161
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 19 of 33 Page ID #:2162
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 20 of 33 Page ID #:2163
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 21 of 33 Page ID #:2164
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 22 of 33 Page ID #:2165
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 23 of 33 Page ID #:2166
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 24 of 33 Page ID #:2167
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 25 of 33 Page ID #:2168
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 26 of 33 Page ID #:2169
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 27 of 33 Page ID #:2170
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 28 of 33 Page ID #:2171
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 29 of 33 Page ID #:2172
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 30 of 33 Page ID #:2173
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 31 of 33 Page ID #:2174
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 32 of 33 Page ID #:2175
Case 8:20-cr-00127-MWF Document 182 Filed 04/13/21 Page 33 of 33 Page ID #:2176
